
	
		I
		112th CONGRESS
		2d Session
		H. R. 6286
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Farr introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Clear Creek National Recreation Area in
		  the State of California, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clear Creek National Recreation Area
			 and Conservation Act of 2012.
		2.DefinitionsIn this Act:
			(1)Management
			 planThe term management plan means the Plan for the
			 Recreation Area prepared under section 4(c).
			(2)Recreation
			 areaThe term Recreation Area means the Clear Creek
			 National Recreation Area.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of California.
			3.Establishment of
			 Clear Creek National Recreation Area
			(a)In
			 generalTo promote environmentally responsible high-quality
			 motorized and non-motorized trail based recreation, including off-highway
			 vehicle use, scenic touring, access for hunting and gem collecting, while
			 protecting ecological, geological, scenic, cultural, and historic resources,
			 fish and wildlife values, and other resources of the landscape, there is
			 established the Clear Creek National Recreation Area in the State, to be
			 managed by the Secretary.
			(b)BoundariesThe
			 Recreation Area shall consist of approximately 75,000 acres of Federal land in
			 San Benito County and Fresno County, California, as generally depicted on the
			 map entitled Clear Creek National Recreation Area and dated July
			 30, 2012.
			(c)Map
				(1)In
			 generalAs soon as practicable, after the date of the enactment
			 of this Act, the Secretary shall submit a map and legal description of the
			 Recreation Area to—
					(A)the Committee on
			 Natural Resources of the House of Representatives; and
					(B)the Committee on
			 Energy and Natural Resources of the Senate.
					(2)AvailabilityCopies
			 of the map submitted under paragraph (1) shall be on file and available for
			 public inspection in—
					(A)the Office of the
			 Director of the Bureau of Land Management; and
					(B)the appropriate
			 office of the Bureau of Land Management in California.
					4.Management
			(a)In
			 generalThe Secretary shall manage the Recreation Area to further
			 the purposes described in section 3(a), in accordance with—
				(1)this Act;
				(2)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
				(3)any other
			 applicable law.
				(b)UsesThe
			 Secretary shall—
				(1)allow hiking,
			 camping, hunting, gem collecting, and sightseeing and the use of motorized
			 vehicles, mountain bikes, and horses on designated roads, trails, and
			 areas;
				(2)issue special
			 recreation permits for motorized and non-motorized events; and
				(3)reopen the Clear
			 Creek Management Area to the uses described in this subsection as soon as
			 practicable following the enactment of this Act and in accordance with the
			 management guidelines outlined in this Act and other applicable law.
				(c)Interim
			 management planThe Secretary shall use the 2005 Clear Creek
			 Management Area Travel Management Plan as modified by this Act, or by the
			 Secretary to incorporate natural resource protection information not available
			 in 2005, as the basis of an interim management plan to govern motorized
			 recreation within the Recreation Area pending the completion of the long-term
			 management plan required in subsection (d).
			(d)Permanent
			 management planNot later than 2 years after the date of the
			 enactment of this Act, the Secretary shall create a comprehensive management
			 plan for the Clear Creek Recreation Area that—
				(1)shall describe the
			 appropriate uses and management of the Recreation Area in accordance with this
			 Act;
				(2)shall be prepared
			 in consultation with—
					(A)appropriate
			 Federal, State, and local agencies (including San Benito, Monterey, and Fresno
			 Counties);
					(B)adjacent land
			 owners; and
					(C)other stakeholders
			 (including conservation and recreational organizations);
					(3)shall include a
			 hazards education program to inform people entering the Recreation Area of the
			 asbestos related risks associated with various activities within the Recreation
			 Area, including, but not limited to, off-highway vehicle recreation;
				(4)shall include a
			 user fee program for motorized vehicle use within the Recreational Area and
			 guidelines for the use of the funds collected for the management and
			 improvement of the Recreation Area;
				(5)may incorporate
			 any appropriate decisions, as determined by the Secretary, in accordance with
			 this Act, that are contained in any management or activity plan for the area
			 completed before the date of the enactment of this Act;
				(6)may incorporate
			 appropriate wildlife habitat management plans or other plans prepared for the
			 land within or adjacent to the Recreation Area before the date of the enactment
			 of this Act, in accordance with this Act;
				(7)may use
			 information developed under any studies of land within or adjacent to the
			 Recreation Area carried out before the date of enactment of this Act;
			 and
				(8)may include
			 cooperative agreements with State or local government agencies to manage all or
			 a portion of the recreational activities within the Recreation Area in
			 accordance with an approved management plan and the requirements of this
			 Act.
				(e)Acquisition of
			 property
				(1)In
			 generalThe Secretary may acquire land adjacent to the National
			 Recreation Area by purchase from willing sellers, donation, or exchange.
				(2)ManagementAny
			 land acquired under paragraph (1) shall be managed in accordance with—
					(A)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
					(B)this Act;
			 and
					(C)any other
			 applicable law (including regulations).
					(3)Improved
			 accessThe Secretary may acquire by purchase from willing
			 sellers, donation, exchange, or easement, land, or interest in land to improve
			 public safety in providing access to the Recreation Area.
				(f)Private
			 property
				(1)Access to
			 private property
					(A)In
			 generalThe Secretary shall provide landowners adequate access to
			 in­hold­ings within the Recreation Area.
					(B)InholdingsFor
			 access purposes, private land adjacent to the Recreation Area to which there is
			 no other practicable access except through the Recreation Area shall be managed
			 as an inholding.
					(2)Use of private
			 propertyNothing in this Act affects the ownership, management,
			 or other rights relating to any non-Federal land (including any interest in any
			 non-Federal land).
				(3)Buffer
			 zonesNothing in this Act creates a protective perimeter or
			 buffer zone around the Recreation Area.
				(4)Valid
			 rightsNothing in this Act affects any easements, rights-of-way,
			 and other valid rights in existence on the date of the enactment of this
			 Act.
				(g)Water right
			 exclusionNothing in this Act—
				(1)shall constitute
			 or be construed to constitute either an express or implied reservation by the
			 United States of any water or water rights with respect to the Recreation Area;
			 or
				(2)shall affect any
			 water rights existing on the date of the enactment of this Act.
				(h)Hunting and
			 fishingNothing in this Act—
				(1)limits hunting or
			 fishing; or
				(2)affects the
			 authority, jurisdiction, or responsibility of the State to manage, control, or
			 regulate fish and resident wildlife under State law (including regulations),
			 including the regulation of hunting or fishing on public land managed by the
			 Bureau of Land Management.
				(i)Motorized
			 vehiclesExcept in cases in which motorized vehicles are needed
			 for administrative purposes or to respond to an emergency, the use of motorized
			 vehicles on public land in the Recreation Area shall be permitted only on
			 roads, trails, and areas designated by the management plan for the use by
			 motorized vehicles.
			(j)GrazingIn
			 the Recreation Area, the grazing of livestock in areas in which grazing is
			 allowed as of the date of the enactment of this Act shall be allowed to
			 continue, consistent with—
				(1)this Act;
				(2)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
				(3)any regulations
			 promulgated by the Secretary, acting through the Director of the Bureau of Land
			 Management.
				(k)WithdrawalSubject
			 to valid existing rights, all Federal land within the Recreation Area is
			 withdrawn from—
				(1)all forms of
			 entry, appropriation, and disposal under the public land laws;
				(2)location, entry,
			 and patenting under the mining laws; and
				(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
				(l)FeesAmounts
			 received by the Secretary under the fee structure required by subsection
			 (c)(3)(G) shall be—
				(1)deposited in a
			 special account in the Treasury of the United States; and
				(2)made available
			 until expended, without further appropriation, to the Secretary for use in the
			 Recreation Area.
				(m)Risk
			 StandardThe National Oil and
			 Hazardous Substances Pollution Contingency Plan (40 C.F.R. 300), published
			 pursuant to section 105 of the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9605), shall not apply to
			 the Secretary’s management of asbestos exposure risks faced by the public when
			 recreating within the Clear Creek Recreation Area described in section
			 3(b).
			5.Joaquin Rocks
			 WildernessIn accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 21,000 acres of
			 Federal lands located in Fresno County and San Benito County, California, and
			 generally depicted on a map entitled Proposed Joaquin Rocks
			 Wilderness and dated March 11, 2012, is designated as wilderness areas
			 and as components of the National Wilderness Preservation System and shall be
			 known as the Joaquin Rocks Wilderness.
		6.Clear creek
			 management area wild and scenic riversSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following
			 paragraphs:
			
				(208)Larious
				CanyonThe approximately 5.25 miles of Larious Canyon Creek from
				its source near Idria Peak in Section 6, R12E, T18S, to the boundary of the
				Clear Creek Special Recreation Management Area in Section 23, R11E,
				T17S.
				(209)San Carlos
				CreekThe approximately 5.51 miles of the East Fork San Carlos
				Creek from its source near San Benito Mountain in Section 10, R12E, T18S, to
				the boundary of the Clear Creek Special Recreation Management Area in Section
				22, R12E, T17S.
				(210)Cantua
				CreekThe approximately 7.68 miles of Cantua Creek from its
				source north of Santa Rita Peak in Section 24, R12E, T18S, to the public land
				boundary in Section 3, R13E, T18S.
				(211)Picacho
				CreekThe approximately 2.65 miles of Picacho Creek, from its
				source spring in Section 20, R12E, T18S, to its confluence with the San Benito
				River.
				(212)White Creek
				and Tributaries
					(A)The approximately
				5.37 miles of White Creek, from its source in Section 36, R12E, T18S, to the
				boundary of the Clear Creek Special Recreation Management Area in Section 17,
				R13E, T19S.
					(B)The approximately
				2.29 miles of the unnamed tributary of White Creek from its source just south
				of Spanish Lake in Section 29, R13E, T18S, to its confluence with White
				Creek.
					(C)The approximately
				2.45 miles of the unnamed tributary of White Creek from its source in Section
				33, R13E, T18S, to its confluence with White
				Creek.
					.
		
